 

  
 
  

BARDUCCI LAW FIRM
5 West 19th Street, 10th Floor
New York, New York 10011

Telephone: 212-433-2554

January 14, 2020

VIA ECF SO ORDERED

The Hon. Judge George B. Daniels

United States District Judge - The January 16, 2020

United States District Court, JAN i 5 2029 conference is adjourned to
Southern District of New York February 27, 2020 at 9:45 a.m.

40 Foley Square, Courtroom 706
New York, NY 10007

die BO

no

Re:  Abeth Hashimi v. Harlem Sam, Inc. et al.
Civil Action No.: 1:19-cv-08399-GBD

Dear Judge George B. Daniels:

I represent the Plaintiff in the above-referenced matter. On September 11, 2019 this
Honorable Court issued an Order for an Initial Pre-trial Conference to be held on January 16,
2020 at 9:30 am. | am writing to inform the Court that the Parties have been discussing
resolution and jointly request removal of this Initial Pre-trial Conference from the calendar or

alternatively an adjournment of thirty (30) days of the Initial Pre-trial Conference to finalize
Settlement.

This is the first request for an adjournment of the Initial Pre-trial Conference. If the
request is denied the Parties request to appear via telephone.

Thank you for your consideration.
Respectfully Submitted,
BARDUCCI LAW FIRM

s/Maria Costanza Barducci, Esq.
MARIA COSTANZA BARDUCCTI, ESQ.

ce: Via CM/ECF Only
